Electronically Filed
                                                      Supreme Court
                                                      SCAD-XX-XXXXXXX
                                                      25-OCT-2018
                                                      08:27 AM
                          SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                         JOSEPH C. LEHMAN,
                            Respondent.


                        ORIGINAL PROCEEDING
                           (ODC 18-0082)

                        ORDER OF DISBARMENT
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the Office of Disciplinary
Counsel’s July 27, 2018 petition for issuance of a reciprocal
discipline notice to Respondent Joseph C. Lehman, pursuant to
Rule 2.15(b) of the Rules of the Supreme Court of the State of
Hawai#i (RSCH), the memorandum, affidavit, and exhibits appended
thereto, the August 21, 2018 Notice of Reciprocal Discipline
issued by this court, and Respondent Lehman’s October 16, 2018
submission to this court in response, we note that, on July 21,
2016, the Supreme Court of Indiana disbarred Respondent Lehman
for practicing law while suspended.   Such conduct, if committed
in this jurisdiction, would result in disbarment or a substantial
additional period of suspension.   See   ODC v. Au, SCAD-13-911
(January 21, 2014); ODC v. Morikawa, Case No. 18999 (July 19,
2010).   Finally, we find no support in the record for any of the
exceptions set forth in RSCH Rule 2.15(c) that would warrant
imposition of any discipline aside from disbarment in this
jurisdiction.   Therefore,
          IT IS HEREBY ORDERED that Respondent Joseph C. Lehman
is disbarred, pursuant to RSCH Rules 2.3(a)(1) and 2.15(c),
effective upon entry of this order.
          IT IS FURTHER ORDERED that Respondent Lehman shall, in
accordance with RSCH Rule 2.16(d), file with this court, within
10 days of the entry date of this order, an affidavit showing
compliance with RSCH Rule 2.16(d).
          IT IS FURTHER ORDERED that Respondent Lehman shall bear
the costs of these reciprocal proceedings, pursuant to RSCH Rule
2.3(c), upon the timely submission of a verified bill of costs by
the Office of Disciplinary Counsel.
          IT IS FINALLY ORDERED that Respondent Lehman shall not
resume the practice of law in this jurisdiction until re-admitted
by order of this court, as set forth in RSCH Rules 2.17(a) and
2.17(b)(1).   Any application for reinstatement shall include
proof of readmission to, and good standing with, the Indiana
State Bar.
          DATED: Honolulu, Hawai#i, October 25, 2018.
                                      /s/ Mark E. Recktenwald
                                      /s/ Paula A. Nakayama
                                      /s/ Sabrina S. McKenna
                                      /s/ Richard W. Pollack
                                      /s/ Michael D. Wilson

                                 2